SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1018
CA 13-00128
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


KATHERINE FRASCELLA AND TIMOTHY FRASCELLA,
INDIVIDUALLY AND AS PARENTS AND NATURAL
GUARDIANS OF GABRIEL FRASCELLA, AN INFANT,
PLAINTIFFS-RESPONDENTS,

                     V                                              ORDER

HAMBURG CENTRAL SCHOOL DISTRICT, STEVEN
ACHRAMOVITZ, PAUL PIETRANTONE, ANNE GILHOOLY
AND REBECCA SIPPRELL BUCZAK,
DEFENDANTS-APPELLANTS.


HURWITZ & FINE, P.C., BUFFALO (DAVID ADAMS OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

LAW OFFICE OF LAURIE A. BAKER, HAMBURG (LAURIE A. BAKER OF COUNSEL),
AND MURPHY MEYERS, LLP, ORCHARD PARK, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered November 19, 2012. The order denied the
motion of defendants to dismiss plaintiffs’ second cause of action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 27, 2013                  Frances E. Cafarell
                                                Clerk of the Court